UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 95-8592



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

         versus

THOMAS G. RUTHERS, II,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. William M. Kidd, Senior
District Judge. (CR-88-62-K, CA-95-157)


Submitted:   March 21, 1996                 Decided:   April 16, 1996


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Thomas G. Ruthers, II, Appellant Pro Se. William David Wilmoth,
United States Attorney, Wheeling, West Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988) motion. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. United States v.
Ruthers, No. CR-88-62-K; CA-95-157 (N.D.W. Va. Dec. 6, 1995). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2